Citation Nr: 0511934	
Decision Date: 04/28/05    Archive Date: 05/11/05

DOCKET NO.  03-35 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania



THE ISSUE

Entitlement to service connection for skin rashes of the 
face, scalp, and groin areas.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel

INTRODUCTION

The veteran had active military service from March 1968 to 
March 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office and Insurance Center 
(RO) in Philadelphia, Pennsylvania.  In January 2005, the 
veteran testified at a Travel Board hearing at the RO, before 
the undersigned.

The Board notes that, in a December 2002 rating decision, the 
RO awarded a 70 percent disability evaluation for the 
veteran's service-connected post-traumatic stress disorder.  
The RO also granted the veteran's claim for a total rating 
based upon individual unemployability due to service-
connected disability (TDIU).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will provide 
notification when further action is required on the part of 
the veteran.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 
substantially modified the circumstances under which VA's 
duty to notify and assist claimants applies, and how that 
duty is to be discharged.  See Public Law No. 106-175 (2000) 
(now codified at 38 U.S.C.A. §§ 5100-5103A, 5106-7 (West 
2002).  VA has published regulations implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2004)).  See VAOPGCPREC 7-2003 (Nov. 19, 
2003), as to retroactivity of the VCAA regulations.  

Under the new law and regulations, first, VA has a duty to 
provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102 
(West 2002); 38 C.F.R. § 3.159(b)(2) (2004).  Second, VA has 
a duty to notify the claimant as to any information and 
evidence needed to substantiate and complete a claim and as 
to what part of that evidence is to be provided by the 
claimant and what part VA will attempt to obtain for the 
claimant, and to request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) 
(2004); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
VAOPGCPREC
7-2004 (July 16, 2004).  Third, VA has a duty to assist 
claimants in obtaining evidence needed to substantiate a 
claim.  38 U.S.C.A. §§ 5107(a), 5103A (West 2002); 38 C.F.R. 
§ 3.159(c) (2004).  

The veteran seeks service connection for skin rashes of the 
face, scalp, and groin areas.  In September 2002, he 
submitted a Veteran's Application for Increased Compensation 
Based On Unemployability (VA Form 21-8940).  On this formal 
TDIU claim, he checked "Yes" as to receiving or expecting 
to receive disability retirement benefits, and wrote in "SSA 
Disability".  However, it is unclear whether the veteran is 
receiving Social Security Administration (SSA) disability 
benefits for a skin disorder.  Nevertheless, the U.S. Court 
of Appeals for Veterans Claims has held that, where VA has 
notice that the veteran is receiving disability benefits from 
SSA, and that records from that agency may be relevant, VA 
has a duty to acquire a copy of the decision granting Social 
Security disability benefits, and the supporting medical 
documents on which the decision was based.  See Baker v. 
West, 11 Vet. App. 163 (1998) and Hayes v. Brown, 9 Vet. App. 
67 (1996).

Further, in Tetro v. Gober, 14 Vet. App. 110 (2000), the 
Court held that VA has the duty to request information and 
pertinent records from other Federal agencies, when on notice 
that such information exists.  This would include a decision 
from the SSA.  The Board cannot determine on its own that 
such records would be irrelevant in the present case.  
Accordingly, the veteran's SSA records should be obtained in 
connection with his claim for service connection for a skin 
disorder. 

Thus, due process, as mandated by judicial precedents and 
General Counsel precedent opinions, requires that this case 
be REMANDED to the RO for the following action:

1.	The RO should obtain from the Social 
Security Administration a copy of the 
administrative decision and all records 
pertinent to the appellant's claim for SSA 
disability benefits, and a copy of any 
subsequent disability determinations and 
the medical records relied upon in 
reaching those decisions.

2.	Thereafter, the RO should readjudicate the 
veteran's claim for service connection for 
skin rashes of the face, scalp, and groin 
areas.  If the benefits sought on appeal 
remain denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC should contain notice of all 
relevant actions taken on the claim, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal since the November 2003 statement 
of the case.  An appropriate period of 
time should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate


action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).




____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2004).



